Title: To Thomas Jefferson from Robert Williams, 10 February 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington M.T. February 10. 1808.
                  
                  On the 6 Ultimo I wrote to you a few lines enclosing the Copy of a letter I had previously written to Mr Gallatin—a report having been since circulated by a few, relative to the existance of a certain fact which if true might tend to induce a belief that I did not possess correct information on a certain subject treated of in that Communication, induces me to address you at present.
                  The report alluded to is that a memorial has been sent on to you against me as Governor and signed by a majority of the house of Representatives and two of the Council as a matter of course—should such a thing have been done, the enclosed letters from members of that body will show that fogery must have been employed, or Davis and Snodgrass have been and continue to be guilty of what it is hard to find language sufficient to discribe its turpitude.
                  It is generally believed here that no considerations are paramount with the leaders of this party, to the application of any means they may suppose best calculated to effect their present undertaking—I should not therefore be surprised if such a thing has gotten on in some way or other—we know Colo Claiborne and A. Green were riding through the Territory importuning members at their own houses to sign such an instrument.
                  And I should not be surprised if these men, notwithstanding their declarations have been found wanting in firmness and prevailed on to sign, under a promise of secrecy for such were their overtures to others that the thing should be kept a secrit.—Snodgrass and Davis are both weak, dependant characters, not calculated to withstand the personal and united intrigues and importunities of the leaders of this party.
                  May I be permitted, if any such representation has been forwarded, to ask the favor of a Copy.
                  The Legislature is now in session—but really it does appear that little or no business will be done by them—Mead and his party lay themselves out to embarrass, although when this objection was made to him whilst canvassing for his election, he made the most solemn declarations to the contrary, but the people now see their suspicions were well founded—I much fear the affairs of the Territory will never go on smoothly, so far as depends on the legislature whilst the present Council is in existance—you recollect how and when they were nominated, towit, by the factious house of Representatives I found in existance when I came into office. You will tharefore not be surprised if the public interest should demand a disolution of the Legislature. 
                  I am respectfully yours
                  
                     Robert Williams 
                     
                  
               